Title: To George Washington from John Paul Jones, 9 November 1787
From: Jones, John Paul
To: Washington, George



Sir,
New-York Novr 9. 1787.

Accounts having arrived and being credited here, that the British Fleet was out, and had been seen steering to the Westward, and that a British Squadron was cruising in the north Sea, I was advised by my Friends not to embark in the French Packet that sailed hence the 25. Ult. I am sorry to have lost that opportunity as those accounts are now contradicted.
I shall embark to morrow, in an American Ship bound for Amsterdam, and have bargained to be landed in France. I shall go directly to Paris, and deliver the two Packets you sent to my care immediately on my arrival, with two others from you that have been since put into my Hands for Mr Jefferson and the Marquis de la Fayette.
I am exceedingly sorry for the long detention of your Letters; but Colonel Carrington, who does me the honor to carry this, can inform you, that it has not depended on me to forward them sooner, and that Mr Jay has had no opportunity till now of sending his dispatches to Europe since the month of June. I am, Sir, with profound respect and perfect esteem, Your most obedient & most humble Servant

Paul Jones

